EXHIBIT 10.1

 

CONFIDENTIAL PORTIONS HAVE BEEN OMITTED BASED UPON A REQUEST

FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 OF THE

SECURITIES EXCHANGE ACT OF 1934 AND HAVE BEEN SEPARATELY FILED

WITH THE COMMISSION.

 

VITRASE® AGREEMENT

 

THIS VITRASE® AGREEMENT (the “Agreement”) is effective as of September 27, 2004
(the “Effective Date”), by and among Allergan Sales, LLC., a Delaware Limited
Liability Company (“ASLLC”) (formerly Allergan Sales, Inc., a California
Corporation), Allergan Pharmaceuticals Ireland, a Cayman Islands Company,
(“API”) (successor in interest to Allergan Sales Ltd., an Irish corporation)
(ASLLC and API shall collectively be referred to as “Allergan”), and ISTA
Pharmaceuticals, Inc., a Delaware corporation (“ISTA”).

 

1. RECITALS

 

A. WHEREAS, ISTA has developed and holds patents and patent applications on a
pharmaceutical formulation containing the enzyme hyaluronidase;

 

B. WHEREAS, ISTA and Allergan entered into the Original License Agreement (as
defined below) regarding the development and distribution of a product
tradenamed Vitrase® as well as the Original Supply Agreement (as defined below)
regarding the supply of Vitrase®;

 

C. WHEREAS, ISTA has conducted clinical trials for the use of Vitrase® to treat
vitreous hemorrhages and ISTA received an “approvable’ letter from the FDA dated
April 3, 2003, regarding its application for the approval of Vitrase® to treat
vitreous hemorrhage;

 

D. WHEREAS, ISTA has sought and obtained from the FDA an approval to market
Vitrase® as a spreading agent to facilitate the dispersion and absorption of
other drugs;

 

E. WHEREAS, Allergan and ISTA desire to amend and restate their commercial
arrangement as it relates to Vitrase® pursuant to this Agreement.

 

- 1 -



--------------------------------------------------------------------------------

THEREFORE, in consideration of the premises and the mutual promises and
covenants set forth below, Allergan and ISTA mutually agree as follows:

 

2. DEFINITIONS

 

  2.1 “Affiliate” shall mean any entity which controls, is controlled by or is
under common control with another entity. An entity is deemed to be in control
of another entity (controlled entity) if the former owns directly or indirectly
at least the lesser of (i) fifty percent (50%), or (ii) the maximum percentage
allowed by law in the country of the controlled entity, of the outstanding
voting equity of the controlled entity.

 

  2.2 “Allergan” shall have the meaning given it on page 1 of this Agreement.

 

  2.3 “Allergan Royalty” shall mean a royalty of [             *             ]
of Net Sales of all Products in the Field.

 

  2.4 “Allergan Territory” shall mean all countries within the European Union.

 

  2.5 “API” shall have the meaning given it on page 1 of this Agreement.

 

  2.6 “ASLLC” shall have the meaning given it on page 1 of this Agreement.

 

  2.7 “Capital Infusion Event” shall mean the date on which ISTA has received in
cash, in cumulative amount from April 1, 2004, gross proceeds of at least
[                 *                 ], whether through the issuance of debt,
equity, or any security convertible into debt or equity or through the sale or
license of an asset or assets; provided that cash received by ISTA pursuant to
lines of credit or lease lines secured by receivables, inventory, fixed assets
or equipment shall not be included in calculating the cumulative amount
hereunder.

 

  2.8 “Effective Date” shall have the meaning given it on page 1 of this
Agreement.

 

2



--------------------------------------------------------------------------------

  2.9 “European Net Sales” shall mean, to the extent ISTA or its Affiliate sells
Product directly to health care providers, the total amount invoiced to Third
Parties in connection with the sales of the Product in the Field by ISTA or its
Affiliates or, to the extent ISTA sells or distributes the Product through a
licensee, sublicensee, distributor, agent or the like, the total amount invoiced
by such licensee, sublicensee, distributor or agent in the Allergan Territory,
in either case less, to the extent actually incurred:

 

  (a) amounts credited or payable for damaged, outdated and returned products;

 

  (b) trade, cost or quantity discounts earned or granted;

 

  (c) transportation charges (including insurance costs) for outbound freight
related to delivery of the Product, sales taxes, use taxes, excise taxes and
duties, and other similar charges;

 

  (d) wholesaler chargebacks for the difference between wholesale acquisition
cost and the current contract price with government departments, group
purchasing organizations and health plans; and

 

  (e) allowances for Medicare, Medicaid and other rebates and management fees,
mandated, earned or granted.

 

European Net Sales shall be calculated in accordance with ISTA’s standard
internal U.S. GAAP reporting policies and procedures. Any discount, allowance,
rebate, management fee or wholesaler chargeback for the Product which is given
to a customer due to the purchase of a product other than the Product or due to
the purchase of any service, shall not be taken into consideration for the
calculation of

 

3



--------------------------------------------------------------------------------

European Net Sales. European Net Sales shall not include sales by ISTA to its
Affiliates for resale, provided that if ISTA sells the Product to an Affiliate
for resale, European Net Sales shall include the amounts invoiced by such
Affiliate to Third Parties on the resale of such Product. A “sale” shall also
include a transfer or other disposition for consideration other than cash, in
which case such consideration shall be valued at the fair market value thereof.

 

  2.10 “European Option” shall have the meaning given it in Section 4.2 of this
Agreement.

 

  2.11 “European Option Period” shall have the meaning given it in Section 4.2
of this Agreement.

 

  2.12 “Field” shall mean any use of the Product for the posterior segment of
the eye. Unless proven otherwise, the following sales shall be presumed to be in
the Field: (a) any sales for use in the eye of the 6200 unit SKU of the Product,
(b) any sales of the Product to the extent used to treat vitreous hemorrhage, or
(c) any sales of the Product to a health care practitioner identified by ISTA or
IMS, Scott Levin, or any other data source as a retinal specialist; and the
following sales shall be presumed to be outside the Field, unless proven
otherwise: (a) any sales of the Product to the extent used as a spreading agent
to disperse other injected drugs or (b) any sales of the Product to the extent
used in the anterior region of the eye.

 

  2.13 “ISTA” shall have the meaning given it on page 1 of this Agreement.

 

  2.14 “ISTA Territory” shall mean all of the countries of the world.

 

  2.15 “Licensed Know-How” shall mean ISTA’s and its Affiliates’ rights existing
as of the Effective Date, in and to all confidential information, trade secrets,
research

 

4



--------------------------------------------------------------------------------

and results thereof, technology, know-how, discoveries, developments,
improvements, techniques, data, methods, processes, instructions, formulae,
drawings and specifications relating to the research, development, manufacture,
registration, marketing or sale of the Products in the Field in the Allergan
Territory, including without limitation, and with respect to the Products in the
Field in the Allergan Territory.

 

  2.16 “Licensed Patents” shall mean, to the extent that they have been filed or
issue in the Allergan Territory:

 

  (a) the patents and patent applications set forth in Appendix 2.16 and any
patents or patent applications covering the Product in the Field, and its method
of manufacture and use, now owned or acquired by ISTA during the term of the
European Option or under which ISTA has the right to grant sublicenses during
the term of the European Option;

 

  (b) all patents arising from such applications identified in Section 2.16(a)
and any divisionals, continuations, and continuations-in-part of such patents or
applications;

 

  (c) any extension, renewal, re-examination or reissue of a patent identified
in Section 2.16(a) or Section 2.16(b).

 

  2.17 “Licensed Technology” shall mean the Licensed Know-How and the Licensed
Patents.

 

  2.18 “Net Sales” shall mean the total amount invoiced to Third Parties in
connection with the sales of the Product in all of its final packaged forms by
ISTA, its sublicensees or its Affiliates in the United States and its
territories, commonwealths and possessions, less, to the extent actually
incurred:

 

  (a) amounts credited or payable for damaged, outdated and returned products;

 

5



--------------------------------------------------------------------------------

  (b) trade, cost or quantity discounts earned or granted;

 

  (c) transportation charges (including insurance costs) for outbound freight
related to delivery of the Product, sales taxes, use taxes, excise taxes and
duties, and other similar charges;

 

  (d) wholesaler chargebacks for the difference between wholesale acquisition
cost and the current contract price with government departments, group
purchasing organizations and health plans; and

 

  (e) allowances for Medicare, Medicaid and other rebates and management fees
mandated, earned or granted.

 

Net sales shall be calculated in accordance with ISTA’s standard internal U.S.
GAAP reporting policies and procedures. Any discount, allowance, rebate,
management fee or wholesaler chargeback for the Product which is given to a
customer due to the purchase of a product other than the Product or due to the
purchase of any service, shall not be taken into consideration for the
calculation of Net Sales. Net Sales shall not include sales by ISTA to its
Affiliates or sublicensees for resale, provided that if ISTA sells the Product
to an Affiliate or sublicensee for resale, Net Sales shall include the amounts
invoiced by such Affiliate or sublicensee to Third Parties on the resale of such
Product. A “sale” shall also include a transfer or other disposition for
consideration other than cash, in which case such consideration shall be valued
at the fair market value thereof.

 

6



--------------------------------------------------------------------------------

  2.19 “Original License Agreement” shall mean that License Agreement dated
March 29, 2000, by and among Allergan Sales, Inc., Allergan Sales Ltd. and ISTA
Pharmaceuticals, Inc.

 

  2.20 “Original Supply Agreement” shall mean that Supply Agreement dated March
29, 2000 by and among Allergan Sales, Inc., Allergan Sales Ltd., and ISTA
Pharmaceuticals, Inc.

 

  2.21 “Product” shall mean any therapeutic composition developed by ISTA,
containing Hyaluronidase, or a derivative, precursor, and/or analog thereof,
regardless of form, dose or package.

 

  2.22 “Third Party” shall mean any individual, corporation, partnership, trust
or other business organization or entity, and any other recognized organization
other than the parties hereto and their Affiliates.

 

  2.23 “Termination Fee” shall have the meaning given it in Section 3.2 of this
Agreement.

 

3. TERMINATION OF ORIGINAL AGREEMENTS

 

3.1 Termination:

 

Effective as of the Effective Date, Allergan and ISTA hereby terminate the
following agreements, which shall no longer have any force and effect except as
set forth in this Section 3.1: (i) the Original License Agreement; (ii) the
Original Supply Agreement; (iii) that certain ISTA Pharmaceuticals, Inc. Series
D Preferred Stock Purchase Agreement dated March 29, 2000, between ISTA and an
Affiliate of Allergan, except Section 8.1 of the ISTA Pharmaceuticals, Inc.
Series D Preferred Stock Purchase Agreement, which shall survive this
termination; (iv) that certain Amended and Restated

 

7



--------------------------------------------------------------------------------

Investors Rights Agreement dated March 29, 2000, among ISTA, an Affiliate of
Allergan and certain other ISTA investors, as the same may have been amended
through the date hereof, except Section 2(j) of the Amended and Restated
Investors Rights Agreement, which shall survive this termination ; (v) that
certain Amended and Restated First Refusal and Co-Sale Agreement dated March 29,
2000, among ISTA, an Affiliate of Allergan and certain other ISTA investors, as
the same may have been amended through the date hereof; and (vi) that certain
Credit Agreement between ISTA and Allergan Sales, Inc. attached as a schedule to
the Original License Agreement, as the same may have been amended through the
date hereof (collectively, with the Original License Agreement and the Original
Supply Agreement, the “Original Agreements”). Pursuant to the terms of the
Original License Agreement, Section 14 shall survive the termination of the
Original License Agreement hereunder; pursuant to the terms of the Original
Supply Agreement, Article 7 shall survive the termination of the Original Supply
Agreement hereunder. For the avoidance of any doubt, except as provided in this
Agreement, Allergan shall have no rights of any kind to Vitrase® or otherwise
arising under the Original Agreements and Allergan shall be released of any and
all obligations, milestone payments or royalty obligations otherwise due under
the Original Agreements.

 

3.2 Termination Fee:

 

In consideration for Allergan’s agreement to terminate the Original Agreements,
ISTA shall pay to Allergan a termination fee (the “Termination Fee”) of ten
million dollars ($10,000,000), due on the following schedule:

 

3.2.1 ISTA shall pay to ASLLC $6.5 million within fifteen (15) calendar days of
the Effective Date;

 

8



--------------------------------------------------------------------------------

3.2.2 ISTA shall pay to API $3.5 million within the later of fifteen (15)
calendar days after that date on which a Capital Infusion Event has occurred or
five (5) calendar days after the Effective Date;

 

3.2.3 ISTA shall use its commercially reasonable efforts to expeditiously
consummate a Capital Infusion Event as soon as commercially possible;

 

3.2.4 The $3.5 million due API pursuant to Section 3.2.2 shall earn interest,
calculated from the Effective Date until payment is made, at the rate of the
higher of (i) [             *             ] per annum or (ii) 30-day LIBOR plus
[                 *                 ] per annum (the “Allergan Rate”). For
purposes of this agreement, the Wall Street Journal (Western Edition) 30-day
LIBOR rate shall be used as the reference benchmark. Interest will continue to
be earned in perpetuity until the $3.5 million outstanding obligation is paid to
API.

 

3.3 Allergan Royalty:

 

In additional consideration for Allergan’s agreement to terminate the Original
License Agreement and Original Supply Agreement, ISTA shall, for a period of
[             *             ] from the Effective Date, pay to ASLLC the Allergan
Royalty due on Net Sales. Each Allergan Royalty payment shall be made on a
quarterly basis and is due within thirty (30) days after the close of each
calendar quarter to which the Allergan Royalty applies.

 

3.4 Audit:

 

Upon the written request of Allergan, but not more than once each calendar year,
ISTA shall permit an independent public accountant selected by Allergan and
acceptable to ISTA, which acceptance shall not be unreasonably withheld or
delayed, to have access

 

9



--------------------------------------------------------------------------------

during normal business hours to such of the records of ISTA as may be reasonably
necessary to verify the accuracy of calculations of the Allergan Royalty
hereunder in respect of any quarter or quarters ending not more than
[                 *                ] prior to the date of such request. In the
event such accountant concludes that higher Allergan Royalties were owed to
Allergan during such period than reported by ISTA, the difference between the
Allergan Royalty owed to Allergan and the Allergan Royalties actually paid to
Allergan shall be paid by ISTA to Allergan within thirty (30) days of the date
Allergan delivers to ISTA such accountants’ written report so concluding, along
with interest on such sum at the Allergan Rate. The fees charged by such
accountant shall be paid by Allergan unless the audit discloses that the
Allergan Royalties are understated by more than [                 *            ]
of the actual Allergan Royalties due for such period, in which case ISTA shall
pay the reasonable fees and expenses charged by the accountant. Allergan agrees
that all information subject to review under this Section 3.4 is confidential
and that it shall cause its accountant to retain all such information in
confidence.

 

4. EUROPEAN DEVELOPMENT; ALLERGAN’S EUROPEAN COMMERCIALIZATION OPTION

 

4.1 ISTA shall, at its expense, apply for regulatory approval of the Product for
vitreous hemorrhage in the Allergan Territory (through a centralized filing with
the European Medicines Evaluation Agency (or any successor entity thereto)
“EMEA”) using the preclinical and clinical trial data existing as of the
Effective Date, such approval not to include any approvals that may be required
for pricing in the Allergan Territory (the “EU Regulatory Filing”). In making
and prosecuting the EU Regulatory Filing, ISTA shall be responsible for making
all decisions following any input received from Allergan.

 

10



--------------------------------------------------------------------------------

ISTA shall make the EU Regulatory Filing within [        *        ] of the
Effective Date and shall use its commercially reasonable efforts to obtain
regulatory approval of the EU Regulatory Filing. ISTA shall promptly provide to
Allergan copies of all material correspondence received from, and written
summaries of material telephone conversations with, EMEA and other agencies and
parties such as the rapporteur and co-rapporteur relating to the prosecution of
the EU Regulatory Filing.

 

4.2 Subject to the terms and conditions of this Agreement, ISTA hereby grants to
API an option to commercialize the Product in the Field pursuant to the EU
Regulatory Filing in any and all countries in the Allergan Territory of
Allergan’s choosing (the “European Option”). The European Option may be
exercised at any time following the Effective Date up to and including
[        *        ] after the approval of the EU Regulatory Filing (the
“European Option Period”). API shall provide ISTA written notice of its exercise
of the European Option and may do so at any time during the European Option
Period.

 

4.3 In the event API exercises the European Option, API and ISTA shall enter
into a European license agreement and related supply agreement on substantially
the same terms as those that relate to European commercialization rights in the
Original License Agreement and Original Supply Agreement, including without
limitation, the royalty rates and milestone payments applicable to the Allergan
Territory in the Original License Agreement. API shall thereafter, consistent
with the requirements of the executed license and supply agreements, launch the
Product in the Field in the Allergan Territory within [        *        ] from
receipt of approval of the EU Regulatory Filing. The executed license agreement
shall provide for the reversion of the rights granted to Allergan thereunder in
the Allergan Territory, as ISTA’s sole and exclusive remedy, if the Product is
not

 

11



--------------------------------------------------------------------------------

launched in the Field in the Allergan Territory within such
[            *            ] period. Notwithstanding the foregoing, upon the
exercise of the European Option, the parties shall mutually agree on a supply
price in the Allergan Territory, taking into account current cost structure
associated with the Product.

 

4.4 In connection with the execution of the license and supply agreements
described in Section 4.3 above, and solely following the exercise of the
European Option hereunder, ISTA shall grant to API and its Affiliates, an
exclusive license under the Licensed Technology, to use, market, distribute,
offer to sell and sell the Product in the Field in the Allergan Territory under
the EU Regulatory Filing. The license granted may only be sublicensed to an
Affiliate of API and then only if such Affiliate agrees to be bound by all the
terms and conditions of the applicable license and supply agreements as if it
were API.

 

4.5 In the event that API declines to exercise the European Option, API shall
provide written notice to ISTA of such decision no later than the end of the
European Option Period (the “Decline Notice”). Failure to provide the Decline
Notice within such time period shall result in reversion of all rights to the
Product in the Allergan Territory to ISTA with no financial consideration being
paid to API, Allergan or any of its Affiliates under this Section 4.

 

4.6 Upon receipt of the Decline Notice within the European Option Period, and in
consideration of Allergan’s decision pursuant to the Decline Notice, all rights
to the Product in the Allergan Territory shall revert to ISTA and ISTA shall
thereafter pay to API or its affiliated designee a royalty of
[        *        ] on European Net Sales.

 

12



--------------------------------------------------------------------------------

4.7 If the EU Regulatory Filing is not approved by EMEA within
[            *            ] following submission of the filing by ISTA
hereunder, notwithstanding ISTA using commercially reasonable efforts to obtain
such approval, all rights to the Product in the Allergan Territory shall revert
to ISTA. If the EU Regulatory Filing is thereafter approved by EMEA, ISTA shall
make the royalty payments set forth in Section 4.6 above.

 

4.8 Each payment under this Section 4 shall be made on a quarterly basis and is
due within (a) [            *            ] after the close of each calendar
quarter in which the sales were made, to the extent such sales are made by ISTA
or its Affiliates directly to health care providers; or (b)
[                    *                    ] after the close of each calendar
quarter in which the sales were made, to the extent such sales are made by a
licensee, sublicensee, distributor, agent or the like, as set forth in Section
2.9. Allergan shall have audit rights as set forth in Section 3.4 of this
Agreement with respect to the European Net Sales substituting such term for
“Allergan Royalty” throughout.

 

5. REPRESENTATIONS AND WARRANTIES

 

5.1 ISTA hereby represents and warrants that:

 

5.1.1 Authority. ISTA has the full right, power and corporate authority to enter
into this Agreement, and to make the promises and grant the licenses set forth
in this Agreement and that there are no outstanding agreements, assignments or
encumbrances in existence inconsistent with the provisions of this Agreement.

 

5.1.2 Ownership, Title. ISTA is the sole and exclusive owner or exclusive
licensee of the entire right, title and interest in and to each of the Licensed
Patents, and all of the Licensed Know-How and has the right to grant rights

 

13



--------------------------------------------------------------------------------

therein to Allergan in the Allergan Territory. All employees, consultants,
advisors or contractors who have developed or assisted, in the development, or
will develop or assist in the development of the Licensed Technology, have
executed valid assignments of their rights to ISTA.

 

5.1.3 Litigation. To the best of ISTA’s knowledge as of the Effective Date,
there are no litigation, actions, claims or suits by a Third Party threatened or
pending before any court or governmental agency or other tribunal relating to
the Licensed Patents or Licensed Know-How.

 

5.1.4 No Third Party Rights. ISTA has not authorized and shall not during the
European Option Period authorize Third Parties to practice or otherwise grant
rights or licenses to market and sell the Product in the Field in the Allergan
Territory.

 

5.1.5 Validity and Infringement. As of the Effective Date, ISTA is not aware of
any prior act or any fact which would cause it to conclude that any Licensed
Patent is invalid or unenforceable, provided however, that ISTA expressly does
not warrant that any ISTA patent is valid or enforceable.

 

5.1.6 Product Formulation. To the best of ISTA’s knowledge as of the Effective
Date (other than as disclosed in writing to Allergan by way of a disclosure
letter on the Effective Date) there are no defects in design or formulation of
the Product which would adversely and unduly affect its performance or create an
unusual and undue risk of injury to person or property.

 

  5.2 Allergan hereby represents and warrants that (i) it has the full right,
power and corporate authority to enter into this Agreement and to make the
promises set

 

14



--------------------------------------------------------------------------------

forth in this Agreement and that there are no outstanding agreements,
assignments or encumbrances in existence inconsistent with the provisions of
this Agreement; and (ii) the execution, delivery and performance of this
Agreement does not conflict with any agreement, instrument or understanding,
oral or written, to which Allergan is a party or by which it is bound, nor to
Allergan’s knowledge, violate any law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.

 

  5.3 EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND EITHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, NONINFRINGEMENT OR VALIDITY OF ANY PATENTS ISSUED OR
PENDING.

 

6. INDEMNIFICATION

 

  6.1 ISTA shall indemnify, defend and hold Allergan, its directors, employees,
agents and representatives harmless from and against all claims, causes of
action, settlement costs (including reasonable attorney fees and expenses),
losses or liabilities of any kind which are asserted by a Third Party and which:
(i) arise from ISTA’s (or its Affiliates’ or sublicensees’) sale of the Product
outside the Allergan Territory, use of the Product outside the Allergan
Territory or the manufacture of the Product outside the Allergan Territory or
the safety or efficacy of the Product, including any theory of strict liability
in tort or any other theory of

 

15



--------------------------------------------------------------------------------

product liability; or (ii) prior to API’s exercise of the European Option
hereunder, arise from ISTA’s use of the Product in the Allergan Territory; or
(iii) arise from claims that the Product or its manufacture, use or sale
infringes a patent, trademark or other proprietary right of a Third Party; or
(iv) arise from a breach of a representation or warranty in Section 5.

 

  6.2 Allergan shall indemnify, defend and hold ISTA, its directors, employees,
agents and representatives harmless from and against all claims, causes of
action, settlement costs (including reasonable attorney fees and expenses),
losses or liabilities of any kind which are asserted by a Third Party and which:
(i) following API’s exercise of the European Option hereunder, arise from
Allergan’s (or its Affiliates’ or sublicensees’) sale of the Product in the
Allergan Territory or use of the Product sold by Allergan (or its Affiliates’ or
sublicensees’) in the Allergan Territory; or (ii) arise from a breach of a
representation or warranty in Section 5.

 

  6.3 If either party expects to seek indemnification under this Article 6, it
shall promptly give notice to the indemnifying party of the basis for such claim
of indemnification. If indemnification is sought as a result of any Third Party
claim or suit, such notice to the indemnifying party shall be within
[            *            ] after receipt by the other party of such claim or
suit; provided, however, that the failure to give notice within such time period
shall not relieve the indemnifying party of its obligation to indemnify unless
it shall be materially prejudiced by the failure. Each such party shall
cooperate fully with the other party in the defense of all such claims or suits.
No offer of settlement, settlement or compromise shall be binding on a party
hereto without its prior written consent (which consent shall not be
unreasonably withheld or delayed) unless such settlement fully releases the
other party without any liability, loss, cost or obligation to such party.

 

16



--------------------------------------------------------------------------------

7. RELEASE

 

7.1 Allergan’s Release. Allergan and its Affiliates, for themselves and their
agents, successors and assigns, do hereby forever release and discharge ISTA,
its Affiliates, and any of their past or present agents, employees, officers,
directors, attorneys and suppliers from any causes of action, losses, damages,
costs, expenses, liabilities and/or demands of whatsoever character, nature and
kind, known or unknown, suspected or unsuspected, fixed or contingent, arising
out of or in any way related to the Original Agreements and/or the Product.

 

7.2 ISTA’S Release. ISTA and its Affiliates, for themselves and their agents,
successors and assigns, do hereby forever release and discharge Allergan, its
Affiliates, and any of their past or present agents, employees, officers,
directors, attorneys and suppliers, from any causes of action, losses, damages,
costs, expenses, liabilities and/or demands of whatsoever character, nature and
kind, known or unknown, suspected or unsuspected, fixed or contingent, arising
out of or in any way related to the Original Agreements and/or the Product.

 

7.3 Waiver of Section 1542 of the California Civil Code and Similar Statutes.
The parties specifically understand, acknowledge and agree that this is a full
and final release, which shall be effective as a bar to all actions, claims,
counterclaims, obligations, causes of action, losses, damages, costs, expenses,
liabilities and demands of whatsoever character, nature and kind, known or
unknown, suspected and unsuspected, fixed and contingent, hereinabove specified
to be so barred. The parties having been fully advised

 

17



--------------------------------------------------------------------------------

by their respective counsel, hereby expressly and voluntarily waive all rights
or benefits that they and each of them might otherwise have under the provisions
of § 1542 of the Civil Code of the State of California, and under all federal,
state and/or common law statutes or principles of similar effect. The parties
recognize that § 1542 of the Civil Code of the State of California reads as
follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

  7.4 Allergan and ISTA shall each bear their own attorneys’ fees and costs
incurred in the preparation of this Agreement.

 

  7.5 This Agreement is entered into solely by way of compromise and settlement
and is not and shall not be construed as an admission of liability,
responsibility or fault by either party.

 

8. MISCELLANEOUS

 

  8.1 Assignment. This Agreement may not be assigned or otherwise transferred by
either party without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, however, that each of
the parties may, without such consent, assign this Agreement and its rights and
obligations hereunder to its Affiliates or in connection with the transfer or
sale of all or substantially all of its business, or in the event of its merger
or consolidation or change in control or similar transaction (which shall be
deemed an assignment). Notwithstanding the foregoing, Allergan can sell,
transfer or assign its rights under this Agreement to any Third Party as part of
a sale of substantially all of its assets related to its ophthalmic
pharmaceutical business or its European

 

18



--------------------------------------------------------------------------------

ophthalmic pharmaceutical business. Any purported assignment in violation of the
preceding sentences shall be void. Any permitted assignee shall assume all
obligations of its assignor under this Agreement in writing.

 

  8.2 Severability. Each party hereby agrees that it does not intend to violate
any public policy, statutory or common laws, rules, regulations, treaty or
decision of any government agency or executive body thereof of any country or
community or association of countries. Should one or more provisions of this
Agreement be or become invalid, the parties hereto shall substitute, by mutual
consent, valid provisions for such invalid provisions which valid provisions in
their economic effect are sufficiently similar to the invalid provisions that it
can be reasonably assumed that the parties would have entered into this
Agreement with such valid provisions. In case such valid provisions cannot be
agreed upon, the invalidity of one or several provisions of this Agreement shall
not affect the validity of this Agreement as a whole, unless the invalid
provisions are of such essential importance to this Agreement that it is to be
reasonably assumed that the parties would not have entered into this Agreement
without the invalid provisions. Allergan and ISTA acknowledge and agree that
each provision of this Agreement is material to their respective decisions to
enter into this Agreement. Allergan and ISTA further acknowledge and agree that
neither of them would have entered into this Agreement in the absence of any of
its provisions.

 

  8.3 Notices. Any consent, notice or report required or permitted to be given
or made under this Agreement by one of the parties hereto to the other shall be
in writing, delivered personally or by facsimile (and promptly confirmed by
personal

 

19



--------------------------------------------------------------------------------

delivery or courier) or international courier, postage prepaid (where
applicable), addressed to such other party at its address indicated below, or to
such other address as the addressee shall have last furnished in writing to the
addressor and shall be effective upon the earlier of receipt by the addressee or
the second business day after dispatch by recognized international courier.

 

If to ISTA:      ISTA Pharmaceuticals, Inc.        15279 Alton Parkway, Suite
100        Irvine, California 92618        Attention: Chief Financial Officer  
     Fax: (949) 789-7740        Tel: (949) 788-6000 With a copy to:      Latham
& Watkins LLP        12636 High Bluff Drive, Suite 300        San Diego,
California 92130        Attention: Faye H. Russell, Esq.        Fax: (858)
523-5400        Tel: (858) 523-5450 If to Allergan:      Allergan, Inc.       
2525 Dupont Drive        Irvine, California 92612        Attention: Corporate VP
Business Development        Fax: (714) 246-6987        Tel: (714) 246-4500 With
a copy to:      Allergan, Inc.        2525 Dupont Drive        Irvine,
California 92612        Attention: General Counsel        Fax: (714) 246-6987  
     Tel: (714) 246-4535

 

  8.4 Confidentiality and Publicity. Allergan and ISTA agree that in
characterizing or describing the terms and conditions of this Agreement, neither
party will make any statements that such party has been successful, attained a
victory, or prevailed. Allergan and ISTA acknowledge that this Agreement is the
product of

 

20



--------------------------------------------------------------------------------

a compromise and a desire by both parties to restore their relationship to one
of respect and collegiality. Allergan and ISTA shall, within two (2) business
days after the Effective Date, issue a joint press release in the form attached
hereto as Exhibit A.

 

  8.5 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, United States, without
reference to its conflict of laws, rules and in connection with any dispute
hereunder, subject to Section 8.6 below, the parties consent to exclusive
jurisdiction and venue in the state and federal courts in Orange County,
California, United States.

 

  8.6 Dispute Resolution. Except with respect to matters pertaining to
injunctive relief, in the event of any dispute, the parties shall refer such
dispute to the Chief Executive Officers of ISTA and Allergan (or their
respective executive officer level designees) for attempted resolution by good
faith negotiations within [        *        ] after such referral is made.
During such period of good faith negotiations, any applicable time periods under
this Agreement shall be tolled. In the event such executives are unable to
resolve such dispute within such [        *        ] period, the parties shall
submit this dispute to binding arbitration before a single arbitrator in Orange
County, California, such arbitration to be conducted pursuant to the American
Arbitration Association rules for commercial disputes then in effect. The
arbitrator may permit limited discovery as her or she deems appropriate in the
circumstances of the dispute. The arbitrator shall have no power to include an
award of attorneys’ fees and costs to the prevailing party, or to award
punitive, special, incidental or consequential damages.

 

21



--------------------------------------------------------------------------------

  8.7 Entire Agreement. This Agreement, including any exhibits attached hereto,
and that certain Confidential Disclosure Agreement dated February 8, 1999
between the parties contains the entire understanding of the parties with
respect to the subject matter hereof. All express or implied agreements and
understandings, either oral or written, heretofore made are expressly merged in
and made a part of this Agreement. This Agreement may be amended, or any term
hereof modified, only by a written instrument duly executed by both parties
hereto.

 

  8.8 Headings. The captions to the Sections hereof are not a part of this
Agreement, but are merely guides or labels to assist in locating and reading the
several Sections hereof.

 

  8.9 Independent Contractors. It is expressly agreed that ISTA and Allergan
shall be independent contractors and that the relationship between the parties
shall not constitute a partnership, joint venture or agency. Neither ISTA nor
Allergan shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other, without the prior consent of the other party to do so.

 

  8.10 Waiver. The waiver by either party hereto of any right hereunder or the
failure to perform or of a breach by the other party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other party whether or a similar nature or otherwise.

 

22



--------------------------------------------------------------------------------

  8.11 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have by their duly authorized representatives
hereunto set their hands the day and year first above written.

 

DATED: September 27, 2004

  

ALLERGAN SALES, LLC.

    

By

 

/s/ F. Michael Ball

--------------------------------------------------------------------------------

    

Print Name

 

F. Michael Ball

    

Title

 

EVP and President Pharmaceuticals

DATED: September 27, 2004

  

ALLERGAN PHARMACEUTICALS IRELAND

    

By

 

/s/ Collin O’Neil

--------------------------------------------------------------------------------

    

Print Name

 

Collin O’Neil

    

Title

 

Managing Director

DATED: September 27, 2004

  

ISTA PHARMACEUTICALS, INC.

    

By

 

/s/ Lauren Silvernail

--------------------------------------------------------------------------------

    

Print Name

 

Lauren Silvernail

    

Title

 

Chief Financial Officer and Vice President,

Corporate Development

 

24



--------------------------------------------------------------------------------

Appendix 2.16

 

Pending Patent Applications of ISTA Pharmaceuticals, Inc.

as of the Effective Date

 

Ref No.

--------------------------------------------------------------------------------

 

Country

--------------------------------------------------------------------------------

 

Serial No.

--------------------------------------------------------------------------------

 

Title

--------------------------------------------------------------------------------

 

Filing Date

--------------------------------------------------------------------------------

ASCINC.016QEP   EPO   98924866.1   Use of Hyaluronidase in the Manufacture of An
Ophthalmic Preparation for Liquefying Vitreous Humor in the Treatment of Eye
Disorders   05/22/1998 ASCINC.016VEP   EPO   96944203.7   Enzymatic Method and
Compositions for Treating Intravitreal Hemorrhagic Blood   11/20/1996

 

- 25 -



--------------------------------------------------------------------------------

EXHIBIT A

 

PRESS RELEASE

 

- 26 -